NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

WALTER KANIARU KIMANI,                           No. 14-71808

               Petitioner,                       Agency No. A089-696-920

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Walter Kaniaru Kimani, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals’ order affirming an immigration judge’s

order denying his motion to reopen removal proceedings conducted in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We grant the petition for review and remand.

      The agency abused its discretion in denying Kimani’s motion to reopen

based on exceptional circumstances, where Kimani demonstrated that an attorney’s

statements led him to believe that an attorney-client relationship existed between

them, that the attorney would attend his hearing on March 6, 2012, and that Kimani

was not required to attend the hearing. See 8 C.F.R. § 1003.23(b)(4)(ii) (“An order

of removal entered in absentia . . . may be rescinded only upon a motion to reopen

filed within 180 days after the date of the order of removal, if the alien

demonstrates that the failure to appear was because of exceptional

circumstances[.]”).

      We remand for the agency to determine whether Kimani is entitled to

equitable tolling of the 180-day filing deadline. See id; Avagyan v. Holder, 646
F.3d 672, 679-80 (9th Cir. 2011) (equitable tolling is available to an alien who is

prevented from timely filing a motion to reopen). We note that Kimani provided

evidence to the agency that a month after being ordered removed in absentia, he

retained a lawyer to file a motion to reopen, but the attorney failed to file the

motion.

      In light of this disposition, we do not reach Kimani’s remaining contentions.


                                            2                                       14-71808
      We grant Kimani’s motion (Docket Entry No. 14) to withdraw his motion

for judicial notice (Docket Entry No. 8), and deny his motion for a stay of

proceedings (Docket Entry No. 36).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                   14-71808